DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua (US 20130099141).
Regarding Claim 1, Chua discloses that a semiconductor device comprising:
a semiconductor structure including a first conductive type semiconductor layer N-side, a second conductive type semiconductor layer P-side, and an active layer active layer disposed between the first conductive type semiconductor layer and the second conductive type semiconductor layer (Fig. 2);
a first electrode n-contact electrically connected to the first conductive type semiconductor layer n-side (Fig. 2);
a second electrode p-contact electrically connected to the second conductive type semiconductor layer; and
a reflective layer p-contact layer (para. 0023) disposed below the second electrode P-contact, wherein the second conductive type semiconductor layer includes a first sub-layer p-cladding current/spreading and a second sub-layer P-SCH that is disposed between the first sub-layer and the active layer and has an aluminum (Al) composition higher than an Al composition of the first sub-layer, the reflective layer is in contact with a bottom surface of the second sub-layer, and the second electrode is in contact with the first sub-layer (Fig. 4, p-cladding current/spreading), and the AL composition of the first sub-layer is linearly reduced or stepwise reduce (See modified Fig. 4 below).

    PNG
    media_image1.png
    718
    888
    media_image1.png
    Greyscale


(as modified Fig. 4 shown, i=1 and i=2 (at least two points are linear and i-1 to 11 are the stepwise reduce, according to https://www.dictionary.com/browse/stepwise, stepwise is defined as  “in a steplike arrangement”).
Reclaim 2, Chua discloses that each of the first sub-layer and the second sub-layer includes aluminum (Al) and gallium (Ga), and in a system containing Al and Ga, the Al composition of the first sub-layer is in a range of 30% to 50%, and the Al composition of the second sub-layer is in a range of 50% to 80% (para. 0037).
Reclaim 3, Chua discloses that the Al composition of each of the first sub- layer and the second sub-layer gradually increases in a direction toward the first conductive type semiconductor layer from the second electrode (Fig. 4).
Reclaim 4, Chua discloses that a ratio of the Al composition of the second sub-layer and the Al composition of the first sub-layer is in a range of 1:0.375 to 1:1 (para. 0037).
Reclaim 6, Chua discloses that the first sub-layer is disposed on a portion of the bottom surface of the second sub-layer, a side surface of the first sub-layer is in contact with the bottom surface of the second sub-layer, the second electrode is disposed below the first sub-layer, and the reflective layer is disposed to be in contact with a side surface and a bottom surface of the second electrode (Fig. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 8-10 is/are rejected under 35 U.S.C. 103 as being obvious over Chua (US 20130099141) in view of Lee et al. (US 20160013388).
Reclaim 5, Chua fails to teach that the semiconductor structure further includes a recess disposed to a partial region of the first conductive type semiconductor layer through the second conductive type semiconductor layer and the active layer, the first electrode is disposed in the recess, and the reflective layer and the second electrode are disposed to surround the recess.
However, Lee suggests that that the semiconductor structure further includes a recess 127 disposed to a partial region of the first conductive type semiconductor layer 121 through the second conductive type semiconductor layer 125 and the active layer 123, the first electrode 127 is disposed in the recess, and the reflective layer 140 and the second electrode 135 are disposed to surround the recess (Fig. 10(b)).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Chua with the semiconductor structure further includes a recess disposed to a partial region of the first conductive type semiconductor layer through the second conductive type semiconductor layer and the active layer, the first electrode is disposed in the recess, and the reflective layer and the second electrode are disposed to surround the recess as taught by Lee in order to enhance shape of LED structures and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 8, Chua & Lee disclose that a first insulating layer disposed below the semiconductor structure and the reflective layer; 
a first conductive layer electrically connected to the first electrode; 
a second conductive layer disposed above the first conductive layer and electrically connected to the reflective layer; a second insulating layer disposed between the first conductive layer and the second conductive layer;
a bonding layer disposed below the second conductive layer; and a substrate disposed below the bonding layer (Lee, Fig. 10 (b)).
Reclaim 9, Chua & Lee disclose that the reflective layer extends toward the bottom surface of the second sub-layer from a bottom surface of the first sub-layer (Chua in view of Lee’s Fig. 10(b)).
Reclaim 10, Chua & Lee disclose that the reflective layer is in contact with a side surface of the first sub-layer and surrounds the first sub-layer (Chua in view of Lee’s Fig. 10(b)).
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
Applicant argues that “as shown in FIG. 4, the EBL has a flat AL composition and Chua does not teach or suggest linearly or stepwise reducing the AL composition in a direction away from the active layer. The other references also do not teach or suggest the newly claimed combination of features”.
However, Chua shown in Fig. 4 as a first sub-layer (the p-cladding current/spreading) and a second sub-layer (the p-SCH can be defined now). 
Also, in Fig. 4 the p-classing current/spreading as  the first sub-layer is linearly reduce (when i=1 and i=2 or stepwise (steplike) reducing).
Therefore, applicant’s argument are not persuasive and the rejections that set forth in the office action .
the rejection of claims 1-4 & 6 under 35 U.S.C. 102(a)(1) is deemed proper. 
In addition, for the rejection of claims 5 and 8-10, the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Allowable Subject Matter
Claim 7 is allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “a ratio of an area of the first sub-layer and an area of - - 1:1.5” with combination of other claim limitations in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899